WiNsnow, C. J.
(dissenting). I agree that a cause of action for a wrong to a single individual cannot be joined with an action to redress or prevent a wrong done to a class, but in my judgment there is no actionable wrong of either kind stated in the complaint. Taking the alleged taxpayer’s action first, it appears by the complaint that the principals of the public schools, with the assistance of some students, are selling to pupils necessary school books and utensils for a profit above the cost, and are using space in the school buildings therefor; that the facts have been investigated by the school directors, who have unanimously declared that it is for the best interests of the schools, pupils, and parents in the way of convenience and economy that the practice be continued, and that the so-called stores are not run for profit.
Inasmuch as the -allegation of the complaint is positive that the so-called stores are operated for a profit, it will undoubtedly be necessary to consider the case on that basis notwithstanding the statement of the school board that they are not conducted for profit. It may well be, however,- — in fact it seenis very probable, — that the so-called profit consists of a margin above cost which goes into a fund used to beautify or provide equipment for the school buildings, as was suggested on the argument. The complaint significantly omits to charge that the profit goes to the personal enrichment of defendants.
*46However this may he, I think no cause of action is stated. Lawsuits are brought for the redress of substantial wrongs. Especially should this be true of the so-called taxpayer’s action. The theory of this action is that the governing body of the municipality or some administrative hoard is either doing or about to do some act by which the interests of the taxpayers generally are or will be materially prejudiced. Liabilities are about to be created, public moneys spent, or public property wasted in illegal or extralegal enterprises. The foundation ■ of the action is not merely that the public authorities have-done or are about to do an unauthorized or extralegal act, but that the act' will result in unlawful expenditure of public funds, increased taxation, or waste of public property to the prejudice of the taxpayers. Not every departure from the technically exact line of legal duty on the part of executive or administrative officers is subject to prevention or correction by the taxpayer’s action. As said by this court in Chippewa B. Co. v. Durand, 122 Wis. 85 (99 N. W. 603), at page 107, “It is the private interest of the taxpayer, after all, that enables him to set judicial machinery in motion in a suit of this sort.” It is because the alleged unlawful act injures the taxpayer in his private interest, i. e. wastes or expends the money or property of the municipality which belongs to the whole body of taxpayers, that the taxpayer may bring and maintain the action.-
The complaint is barren of any allegation either that public money or property is injured or wasted by the operation of the so-called stores, nor does it allege that the interests of the educational system are in any way injuriously affected; there is therefore no wrong to the taxpayers alleged. Such being the case, it follows logically that there is no basis for an action for injury to the business of a private individual. Stone v. Oconomowoc, 71 Wis. 155, 36 N. W. 829.
Yiwjb, J., concurs in the foregoing dissenting opinion.